NUMBER 13-09-00427-CR

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                     IN RE MAURICIO CELIS


                             On Petition for Writ of Mandamus
                                and/or Writ of Prohibition.


                                    MEMORANDUM OPINION

            Before Chief Justice Valdez and Justices Garza and Vela
                      Per Curiam Memorandum Opinion1

        Relator, Mauricio Celis, filed an “Emergency Application for Leave to File an Original

Petition for Writ of Mandamus and/or Writ of Prohibition and Original Petition for Writ of

Mandamus and/or Writ of Prohibition and Motion for Temporary Relief”2 in the above cause

on July 24, 2009, complaining that the respondent, the Honorable Louis Sturns, abused


        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).

        2
           W e dism iss relator's application for leave to file the petition for writ of m andam us and/or writ of
prohibition as m oot. The Texas Rules of Appellate Procedure no longer require the relator to file a m otion or
application for leave in an original proceeding. See generally T EX . R. A PP . P. 52, cm t. to 1997 revision.
his discretion in granting a motion to recuse the Honorable J. Manuel Bañales from

presiding over two of relator’s cases.

       Mandamus relief may be granted if the relator shows that: (1) the act sought to be

compelled is purely ministerial; and (2) there is no adequate remedy at law. See Deleon

v. Dist. Clerk, 187 S.W.3d 473, 474 (Tex. Crim. App. 2006) (orig. proceeding). The relator

must have a “clear right” to the relief sought and the merits of the relief sought must be

“beyond dispute.” See id. “The requirement of a clear legal right necessitates that the law

plainly describes the duty to be performed such that there is no room for the exercise of

discretion.” See id.

       The Court, having examined and fully considered the petition for writ of mandamus

and/or writ of prohibition, is of the opinion that relator has not shown himself entitled to the

relief sought. See TEX . R. CIV. P. 18a(f); De Leon v. Aguilar, 127 S.W.3d 1, 5 (Tex. Crim.

App. 2004); In re Lutz, 164 S.W.3d 721, 723-724 (Tex. App.–El Paso 2005, orig.

proceeding); Dist. Judges of Collin County v. Comm'rs Court of Collin County, 677 S.W.2d
743, 745 (Tex. App.–Dallas 1984, writ ref'd n.r.e.); see also Metzger v. Sebek, 892 S.W.2d
20, 49 (Tex. App.–Houston [1st Dist] 1994, writ denied). Accordingly, the petition for writ

of mandamus and/or writ of prohibition, and motion for temporary relief, are DENIED. See

TEX . R. APP. P. 52.8(a).


                                                           PER CURIAM



Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and filed
this 24th day of July, 2009.




                                               2
3